DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of the After Final Response filed on March 6, 2022 is acknowledged. Claims 1 and 4-17 are pending in this application. Claims 1, 6, and 8 have been amended. Claims 2-3 have been cancelled. Claim 17 is new. 

Election/Restrictions
Claims 1 and 4-7 are allowable. The restriction requirement between Groups I-III, as set forth in the Office action mailed on May 17, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups II-III is withdrawn.  Claims 8-16 , directed to a process of a bioactive fraction and a method of malignant neurofibroma are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 112
The rejection of claims 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in view of Applicant’s amendment to the claim to recite “the pharmaceutical composition is in the form of a solid, and able to be made into a liquid or a lyophilized formulation”. 
Claim Rejections - 35 USC § 102
The rejection of claims 1-2 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Utispan et al. (Ethanolic extract of Ocimum sanctum leaves reduced invasion and matrix metalloproteinase activity of head and neck cancer cell lines, available online posted March 27, 2019) has been withdrawn in view of Applicant’s amendment to the claims to product by process claims. 
The rejection of claims 1-4 and 6-7 under 35 U.S.C. 102(a)(1) as being anticipated by Qazi et al. (US 2003/0185911) has been withdrawn in view of Applicant’s amendment to the claims to product by process claims.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is that of Utispan et al. (Ethanolic extract of Ocimum sanctum leaves reduced invasion and matrix metalloproteinase activity of head and neck cancer cell lines, available online posted March 27, 2019); Qazi et al. (US 2003/0185911); and Balaji et al. (IN 201841039156).  All of the prior art references disclose extracts of Ocimum sactum, however, as noted by Applicant in remarks filed on March 6, 2022, the prior art teaches a vastly different method of preparation. The instantly claimed method of preparation, results in a different product having different components and concentrations, as determined by HPLC and a resulting composition with the inclusion of excipients and diluents.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615